     Case 2:18-cv-00649-APG-BNW Document 87 Filed 06/02/20 Page 1 of 4




 1

 2                                    UNITED STATES DISTRICT COURT
 3                                             DISTRICT OF NEVADA
 4                                                    ***
 5    Joshua Roberts,                                       Case No. 2:18-cv-00649-APG-BNW
 6                                Plaintiff,
                                                            ORDER SCHEDULING
 7             v.                                           SETTLEMENT CONFERENCE
 8    Las Vegas Metropolitan Police Department, et
      al.,
 9
                                  Defendants.
10

11
                     NOTE: The Court made significant changes to its scheduling order.
12
               This matter has been referred to the undersigned magistrate judge to conduct a Settlement
13
     Conference. Therefore, a Settlement Conference is hereby scheduled for July 2, 2020. Plaintiff
14
     must report at 9:00 a.m. to Judge Weksler’s chambers, Room 3071, Lloyd D. George United
15
     States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada. Defendant must report
16
     to Judge Weksler’s chambers at 9:30 a.m. Parties and counsel should prepare to be at the
17
     Settlement Conference for the entire business day unless Judge Weksler indicates otherwise.
18
         I.         Pre-Settlement Conference telephonic conference.
19
               A pre-Settlement Conference telephonic conference is set for July 1, 2020, at 3:00 p.m.
20
     This telephonic conference is for Judge Weksler and counsel only. Counsel must call 877-810-
21
     9415, access code 2365998, five minutes before the telephonic conference.
22
         II.        Timeliness.
23
               All parties and counsel are expected to check in with Judge Weksler’s chambers at least
24
     five minutes prior to the Settlement Conference. If anyone anticipates arriving after the
25
     Settlement Conference’s scheduled start time, they must give prior notice by contacting
26
     chambers at 702-464-5570.
27
     …
28
     Case 2:18-cv-00649-APG-BNW Document 87 Filed 06/02/20 Page 2 of 4




 1   …

 2       III.      Attendance requirements.

 3              The in-person attendance of each of the following individuals is required for the entire

 4   duration of the Settlement Conference: an attorney of record who will be participating in the trial

 5   of this case; all parties appearing pro se, if any; all individual parties; for non-individual parties, a

 6   representative with settlement authority up to the full amount of the claim. If any party is subject

 7   to coverage by an insurance carrier, then a representative of the insurance carrier with settlement

 8   authority up to the full amount of the claim must also be present for the entire duration of the

 9   Settlement Conference.

10              The Court may impose sanctions if any of the above individuals are not present for the

11   Settlement Conference.

12       IV.       Confidential written evaluation statement.

13              In preparation for the Settlement Conference, each party must submit a confidential

14   written evaluation statement for the Court’s in-camera review. The purpose of the written

15   evaluation is to assist the undersigned in preparing for and conducting the Settlement Conference.

16   To facilitate a meaningful discussion, the parties’ utmost candor is required. The written

17   evaluation will not be seen by or shared with the district judge presiding over this matter. Each

18   written evaluation will be securely maintained and will be destroyed following the conclusion of

19   the Settlement Conference.

20              The evaluation statement must adhere to the following requirements:

21                 •   The first paragraph must contain the names and titles of all attendees. For non-

22                     individual parties present through a representative, you must indicate if there is a

23                     dollar value above which you will need the approval of a board or similar body

24                     and what that dollar value is. Each party may identify any persons connected with

25                     a party opponent (including an insurer representative) whose presence might

26                     substantially improve the utility of the Settlement Conference or the prospects of

27                     settlement.

28
                                                    Page 2 of 4
     Case 2:18-cv-00649-APG-BNW Document 87 Filed 06/02/20 Page 3 of 4




 1           •   The written evaluation must not exceed 10 written pages, not including

 2               exhibits. The entire written evaluation must not exceed 50 pages, including

 3               exhibits. The parties should not include as exhibits any items available on the

 4               case docket. A citation to the ECF No. will suffice. If either party desires to

 5               exceed these page limits, they must seek the Court’s approval. The Court will not

 6               grant approval unless the requesting party can establish how the additional pages

 7               will aid the Court in helping the parties reach settlement.

 8           •   The written evaluation must briefly describe the substance of the suit and address

 9               the party’s views on the key liability and damages issues. Each written

10               evaluation must contain the elements of each claim and an analysis discussing

11               how the facts relate to those elements. Further, each party must discuss the

12               strongest and weakest points of their case, both factually and legally, including a

13               candid evaluation of the merits of their positions.

14           •   The parties must each include a comprehensive history, if any, of settlement

15               negotiations occurring before the Settlement Conference. The final paragraph of

16               the evaluation statement must contain the opening offer or demand that the

17               party will make at the Settlement Conference.

18           •   If there are documents, pictures, recordings, etc., out of which the underlying suit

19               arose, or whose availability would materially advance the purpose of the

20               evaluation session, the parties must include copies of those items as exhibits to

21               their evaluation statements. If a party desires to include deposition transcripts as

22               an exhibit, the party should include only excerpts that the party desires to

23               emphasize.

24           •   The written evaluation must estimate the costs (including attorney’s fees and costs)

25               of taking the case from Settlement Conference through trial.

26           •   Each party’s written evaluation must be submitted directly to Judge

27               Weksler’s chambers—Room 3071—by 4:00 PM on June 24, 2020. Do not

28
                                              Page 3 of 4
     Case 2:18-cv-00649-APG-BNW Document 87 Filed 06/02/20 Page 4 of 4




 1                   deliver or mail the written evaluations to the clerk’s office and do not serve a

 2                   copy on opposing counsel.

 3      V.       Electronic devices.

 4            Recording the Settlement Conference proceedings is expressly prohibited. All

 5   attendees are permitted to bring electronic devices, which they may use to access information

 6   necessary to participate in the Settlement Conference or while the undersigned caucuses with

 7   other parties. Wi-fi connection information will be provided during the Settlement Conference.

 8      VI.      Sanctions.

 9            Failure to comply with this order’s requirements may subject the noncompliant party to

10   sanctions under Local Rule IA 11-8 or Rule 16(f) of the Federal Rules of Civil Procedure.

11            DATED: June 2, 2020

12

13                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17
18

19

20

21

22

23

24

25
26

27

28
                                                 Page 4 of 4
